           Case 1:19-cv-11003-IT Document 61 Filed 10/22/19 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

                                             )
MARIAN RYAN, in her official capacity as     )
Middlesex County District Attorney;          )
RACHAEL ROLLINS, in her official capacity    )
as Suffolk County District Attorney;         )
COMMITTEE FOR PUBLIC COUNSEL                 )
SERVICES; and the CHELSEA                    )
COLLABORATIVE, INC.,                         )
                                             )
               Plaintiffs,                   )
                                             )
       v.                                    )
                                             )
                                                            Civil Action No. 1:19-cv-11003-IT
U.S. IMMIGRATION AND CUSTOMS                 )
ENFORCEMENT; MATTHEW T.                      )
                                                        STIPULATION AND [PROPOSED]
ALBENCE, in his official capacity as Acting )
                                                                  ORDER
Deputy Director of U.S. Immigration and      )
Customs Enforcement and Senior Official      )
Performing the Duties of the Director; TODD )
M. LYONS, in his official capacity as        )
Immigration and Customs Enforcement,         )
Enforcement and Removal Operations, Acting )
Field Office Director; U.S. DEPARTMENT       )
OF HOMELAND SECURITY; and KEVIN              )
McALEENAN, in his official capacity as       )
Acting Secretary of United States Department )
of Homeland Security,                        )
                                             )
               Defendants.                   )

       WHEREAS, Plaintiffs Marian Ryan, Rachael Rollins, Committee for Public Counsel

Services, and the Chelsea Collaborative, Inc. (collectively, “Plaintiffs”) filed the complaint in

this action on April 29, 2019 (the “Complaint”) (see Dkt. No. 1);

       WHEREAS Defendants U.S. Immigration and Customs Enforcement, Matthew T.

Albence, Todd M. Lyons, U.S. Department of Homeland Security, and Kevin McAleenan

(collectively, “Defendants”) plan to move to dismiss the Complaint;



                                                 1
            Case 1:19-cv-11003-IT Document 61 Filed 10/22/19 Page 2 of 4



       WHEREAS Defendants’ motion to dismiss was originally due on June 28, 2019 (see Dkt.

No. 54);

       WHEREAS Defendants sought and obtained, with Plaintiffs’ consent, a 60-day extension

of time, until August 27, 2019, to move to dismiss the Complaint (see Dkt Nos. 53, 54);

       WHEREAS Defendants sought and obtained, with Plaintiffs’ consent, an additional 60-

day extension of time, until October 29, 2019, to move to dismiss the Complaint (see Dkt. Nos.

58, 60);

       WHEREAS Defendants now seek an additional extension of time to move to dismiss the

complaint; Plaintiffs seek an extension of time to oppose Defendants’ motion to dismiss; and

Defendants seek to file a reply in support of their motion to dismiss;

       WHEREAS Defendants take the position that Plaintiffs are not entitled to any discovery

and that, even if Plaintiffs are entitled to discovery, such discovery should not begin until after

this Court rules on Defendants’ motion to dismiss, while Plaintiffs take the position that they are

entitled to discovery and that such discovery should begin while this Court considers

Defendants’ motion to dismiss;

       NOW, THEREFORE, Plaintiffs and Defendants, by and through their undersigned

counsel, jointly stipulate and agree as follows:

       1.      Defendants shall file their motion to dismiss the Complaint on or before

December 13, 2019.

       2.      Plaintiffs shall file their opposition to Defendants’ motion to dismiss on or before

January 31, 2019.

       3.      Defendants shall file any reply brief in support of their motion to dismiss on or

before February 28, 2019.




                                                   2
            Case 1:19-cv-11003-IT Document 61 Filed 10/22/19 Page 3 of 4



       4.      The parties are prepared to attend a Scheduling Conference pursuant to Local

Rule 16.1(a) at the earliest date that is practicable for the Court, although request the opportunity

to present their respective positions as to the propriety and timing of discovery at this stage of

proceedings as part of any such process before any discovery commences.


Dated: October 22, 2019                               Respectfully submitted,

FOR THE PLAINTIFFS                                    FOR THE DEFENDANTS

/s/ David J. Zimmer                  .                /s/ Erez Reuveni (by permission)
David J. Zimmer (BBO# 692715)                         EREZ REUVENI
    Special Assistant Attorney General                Assistant Director
GOODWIN PROCTER LLP                                   U.S. Dept. of Justice, Civil Division
100 Northern Avenue                                   Office of Immigration Litigation
Boston, MA 02210                                      450 5th St. NW,
(617) 570-1000                                        Washington, D.C. 20530
DZimmer@goodwinlaw.com                                (202) 307-4293
Attorney for Marian Ryan and Rachael Rollins          Ereuveni@usdoj.gov
                                                      Attorney for Defendants
/s/ Wendy S. Wayne (by permission) .
Wendy S. Wayne (BBO# 555665)
Committee for Public Counsel Services
Immigration Impact Unit
21 McGrath Highway, Somerville, MA 02143
(617) 623-0591
wwayne@publiccounsel.net
Attorney for the Committee for Public Counsel
Services

/s/ Oren N. Nimni (by permission)
Oren N. Nimni (BBO# 691821)
Lawyers for Civil Rights
61 Batterymarch St., 5th Floor
Boston, MA 02110
(617) 482-1145
onimni@lawyersforcivilrights.org
Attorney for Chelsea Collaborative, Inc.

SO ORDERED, this ___ day of ___________, 2019
                                                              ________________________
                                                              Hon. Indira Talwani
                                                              United States District Judge


                                                  3
           Case 1:19-cv-11003-IT Document 61 Filed 10/22/19 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I, David J. Zimmer, hereby certify that a copy of the foregoing document, filed through
the CM/ECF system, will be sent electronically to the registered participants as identified on the
Notice of Electronic Filing (NEF) and paper copies shall be served by first class mail postage
prepaid on all counsel who are not served through the CM/ECF system on October 22, 2019.



                                                             /s/ David J. Zimmer




                                                 4
